Citation Nr: 1427607	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-13 743	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a chronic low back condition due to lumbar strain (low back disability), and if so whether service connection is warranted.

(The additional issue of entitlement to Chapter 30 education benefits is being addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active duty (AD) service from January 1985 to September 1989.  He also had additional service in the National Guard, from at least March 1990 to April 1996, presumably including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support of his claim, he testified at a videoconference hearing in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.

The Veteran also previously had had another hearing in March 2011 before an Acting Veterans Law Judge (AVLJ) of the Board, concerning a separate claim for Chapter 30 education benefits.  The AVLJ that presided over that additional hearing will issue a separate decision concerning that additional claim.


FINDINGS OF FACT

1.  A March 2004 rating decision last denied service connection for a low back disability; the Veteran was appropriately notified of that decision and of his appellate rights in a March 2004 letter, but he did not perfect an appeal.

2.  Additional evidence received since that March 2004 rating decision, however, is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating this claim.

3.  The evidence is now at least in relative equipoise as to whether his low back disability is related to an injury and subsequent complaints of back pain that he had during his active military service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that last denied service connection for a low back disability is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  When resolving all reasonable doubt in his favor, it is as likely as not that a portion of the Veteran's current low back disability is the result of injury he incurred during his active military service, that is, aside from additional "intercurrent" injury he has sustained since his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, 

certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's claim of entitlement to service connection for a low back disability is being reopened and granted rather than denied.  Therefore, the Board does not need to discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

III. New and Material Evidence to Reopen the Claim

The Veteran is petitioning to reopen this previously denied claim of entitlement to service connection for a low back disability.  For the following reasons and bases, the Board finds that reopening of this claim is warranted.  Indeed, the Board will then also grant this claim on its underlying merits.

The Veteran initially filed for service connection for a low back disability in May 2003.  The RO denied the claim in a June 2003 rating decision.  He submitted new evidence, and his claim was again denied in March 2004.  In response he submitted a timely notice of disagreement (NOD) to initiate an appeal and resultantly was provided a statement of the case (SOC); however, he did not then complete the steps necessary to "perfect" his appeal by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  Consequently, that decision became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

In November 2009 he again claimed entitlement to service connection for a low back disability, and his claim again was denied - this time in a January 2010 rating decision on the basis that he had not submitted any new and material evidence since the last prior, final and binding, denial of this claim.  After submitting additional evidence, the RO again declined to reopen the claim in a November 2010 rating decision, again finding that new and material evidence had not been submitted.  This appeal ensued.


Thus, the March 2004 rating decision is the last prior final and binding denial of this claim.  It therefore marks the starting point for determining whether there is the required new and material evidence to reopen this claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

But also according to 38 U.S.C.A. § 5108 (West 2002), if there is this required "new and material" evidence then VA must reopen the claim and reconsider the former disposition.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence in question must be presumed, albeit just for the limited purpose of making this threshold preliminary determination.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption no longer applies when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or blindly accept as credible assertions that are beyond the competence of the person making them).  Also, evidence that is merely cumulative of other evidence in the record cannot be new and material even, even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343 (2000).

But in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court explained that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated there are two, not three, requirements for reopening a claim, those being that the evidence is new and material, not instead that it is new, material, and raises a reasonable possibility of substantiating the claim.  The Court pointed out that the post-VCAA version of § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of a current disability that in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).


Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or even use of the word "chronic".  38 C.F.R. § 3.303(b).  If chronicity in service is not established, or is legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  But a Veteran may only use this alternative pleading-and-proof exception of § 3.303(b) if he has one of the diseases that is specifically identified as "chronic" in § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Service connection nonetheless may be granted for any disease diagnosed after discharge from service, if the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a claimed disorder, there must be competent and credible evidence:  (1) confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).


The Veteran's service-connection claim for a low back disability as mentioned was last denied in the March 2004 rating decision because the RO found that his low back disability was unrelated to his service (the "nexus" requirement).  At the time of that rating decision, his private medical records and reports show he had been involved in a number of motor vehicle accidents and work-related injury since his discharge from active service, and the RO concluded his low back disability was the result of those post-service ("intercurrent") events.  However, since that decision was rendered, his service treatment records (STRs), including concerning his additional service in the National Guard, and VA and private treatment records have been obtained.  These records, including especially the private treatment records, which include medical opinions regarding the etiology of his low back disability, have not previously been considered by the RO in the prior adjudications of this claim, so are new.  Moreover, these additional records are material since they relate to an unestablished fact necessary to substantiate the claim, namely, provide the required "nexus" between the Veteran's current low back disability and his military service.  Therefore, these additional records raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  See id.

IV. Service Connection

Not only did he maintain that his claim should be reopened, but the Veteran also contends that he is entitled to service connection for his low back disability, owing to its at least partial relationship with his military service.  In his hearing testimony, he accepted that he is not entitled to compensation and therefore not claiming a right to it to the extent his low back disability instead is attributable to the additional injuries he has sustained since his service.  But he maintains that at least a portion of his current low back disability is the result of his service.  For the reasons that follow, the Board concludes that service connection is warranted.

As a threshold matter, Veteran status must be established as a condition of eligibility for service-connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").  The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes:  (1) AD; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  The term ACDUTRA includes, among other things, certain full-time duty in the National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order for the appellant to establish veteran status with respect to his National Guard service (and therefore eligibility for service connection on that basis), the record must establish that he was disabled during a period of ACDUTRA due to a disease or an injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

That said, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  

"Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States," see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.

With respect to any injury incurred while the Veteran was in the National Guard, unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation, and the presumptions of service connection accorded certain diseases do not apply.  See Bowers, 26 Vet. App. at 206-07; Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)); see also 38 U.S.C.A. §§ 1111, 1112-1137, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2013).

The STRs show that, in August 1985, so while on AD, the Veteran complained of low back pain from an injury he had sustained two or three days prior.  A diagnosis was not made at that time, although he was given over-the-counter medication for his pain.  In October 1985, so still while on AD, he again reported to medical for back pain.  He said that four days earlier he had reinjured his back.  Lumbosacral strain was diagnosed.  Around that same time he completed a back pain questionnaire - indicating the pain had begun when loading bombs, presumably as part of his duties as an aviation ordnanceman.  His AD service ended in September 1989.


A review of his STRs from his additional service in the National Guard show that, in January 1995, while he was on his way to duty, he was involved in a motor vehicle accident that led to back pain.  A Statement of Medical Examination and Duty Status (DA Form 2173) shows he was on ACDUTRA at the time and the injury and that it was considered to have been incurred in the line of duty.  On an April 1996 Report of Medical History for his National Guard service, he reported experiencing recurrent low back pain and an L-4/5 herniation.  On a Report of Medical Examination from that same day, the examiner noted the Veteran had chronic low back pain and a history of a herniated disc.

The Veteran also has reported being involved in a motor vehicle accident in 1991 while on his way to drill; however, there is no further evidence in the claims file relating to that accident, including mentioning any consequent residuals or impairment.  It is unclear whether he was, in actuality, referring instead to the 1995 motor vehicle accident on his way to duty.  In any event, a review of his private treatment records reflects that he additionally injured his back after stepping into a hole in October 1993, and he was involved in other motor vehicle accidents in October 1994 and June 1995; however, there is no indication those events occurred while he was on AD, ACDUTRA, or INACDUTRA.  He also had several subsequent back injuries that he does not contend occurred while he was on AD, ACDUTRA, or INACDUTRA.

A May 2003 VA examination report reflects that he complained of constant and daily dull pressure to his lumbar spine.  The examiner noted the Veteran had subjective discomfort on physical examination, but he was neurovascularly intact, had full motor strength in his lower extremities, and his gait was normal.  The examiner observed the Veteran's moderate obesity might be a significant contributor to his low back discomfort, however, did not provide any opinion as to whether his low back disability was related to his injuries in service versus those outside of his service.


In a February 2010 letter, the Veteran's chiropractor opined that, based on a review of the records and an examination of the Veteran, he believed the motor vehicle accidents in 1991 and 1995 were the likely causes of his herniated disc and degenerative spinal changes.  The Board sees that this chiropractor did not state whether the 1995 accident to which he referred was the one in January that occurred in the line of duty during a period of ACDUTRA or the one in June of that same year that has not been connected to service.

An April 2011 VA examination report reflects the Veteran complained of constant, vague pain diffusely in his low back and down his left leg.  He reported taking prescription pain medication with fair results, as well as vague spasm, stiffness, swelling, lack of endurance, and loss of motion.  He also reported vague periods of flare-ups.  Upon physical examination and diagnostic testing, the examiner noted the Veteran had degenerative disc disease (DDD) of the L5/S1 disc and musculoskeletal back pain.  He opined that it was less likely than not that the Veteran's current back pain was permanently aggravated or a result of any event or condition that had occurred during his service or within a year of his discharge, and that it was likely instead that the result of his post-service injury, and/or morbid obesity, and/or the risk of back pain in the general population.

A September 2012 letter from a private orthopedic doctor noted that he had reviewed the Veteran's records and examined him personally, making a diagnosis of multi-level DDD with radiculopathy.  This doctor also noted that the Veteran was morbidly obese secondary to an inability to exercise because of his back disability.  Regarding the etiology of this disability, this examiner observed the Veteran had reported that his first back injury had occurred in March 1985, that he had never fully recovered from that initial injury, and that his consequent pain had progressed since then.  This doctor therefore concluded that, based on the Veteran's symptoms and history, it was more likely than not that his injury sustained in the military had led to his chronic back problems.

Other evidence in the claims file shows the Veteran has received private treatment for his low back disability since approximately August 1995 and VA treatment since at least December 2001.

Given the state of the evidence, there obviously is disagreement over whether and to what extent the Veteran's current low back disability is attributable to the injuries and complaints he had during his service versus since.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition.  And, here, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in relative balance regarding the alleged relationship between his low back disability and his active service.  So his claim must be granted with resolution of this reasonable doubt in his favor.  See 38 C.F.R. § 3.102.  The records show that he reported low back pain several times during his service and up to the time of his discharge from the National Guard, that he had at least one motor vehicle accident during his service resulting in back injury while on ACDUTRA, and that he has competently and credibly complained of continuous low back pain since his separation from service.  All of this, when considered together, supports the granting of his claim.  Gilbert, 1 Vet. App. at 55.


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is granted, as is service connection.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


